United States Patent and Trademark Office
    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov 





Inventors: Bae et al.				:
Application No. 15/788,782			:	
Filing Date: October 19, 2017		:	Decision on Petition Under	
Patent No. 10,577,254				:	37 C.F.R. § 5.25
Issue Date: March 3, 2020			:		
Attorney Docket No. NEO-101		:


This is a decision on the petition under 37 C.F.R. § 5.25 filed June 11, 2021, which seeks a retroactive license for foreign filing under 35 U.S.C. § 184.

The petition is DISMISSED.

This decision concerns Application No. 1020170092955 filed in the Republic of Korea on       July 21, 2017.

Facts

The inventors are Seong Tae Bae and Jung Tak Jang.

Neo-Nanomedics, Inc. (“NN”) is the applicant and the patentee.  NN is located in the United States.

Inventor Bae is the CEO of NN.

Sang-Kyu Chung is a patent attorney at the SeWon Patent Law Firm located in Korea.

Bae sent attorney Chung an e-mail on May 10, 2017, instructing him to prepare an application including the subject matter at issue in Korean.  An English translation of the e-mail has not been filed.

Several e-mails were exchanged between the attorney and Inventor Jang between May 11, 2017, and July 20, 2017.1

The attorney states Bae sent him an e-mail instructing him to file the application in the Korean Patent Office on July 20, 2017.  An English translation of the e-mail has not been filed.

The Korean application was filed on July 21, 2017. 

The subject matter at issue was made in the United States.  The Korean application was filed without applicant first obtaining a foreign filing license because NN and the attorney were unaware of the requirement under 35 U.S.C. § 185 to obtain a foreign filing license for inventions made in the United States.

Attorney David Tener filed the instant application on behalf of NN on October 19, 2017.

This application issued as a patent on March 3, 2020.

On or about December 15, 2020, attorney Chung learned about the requirement to obtain a foreign filing license for subject matter made in the U.S. before filing a foreign application.

On or about December 22, 2020, NN and Chung began working with Muir Patent Law, PLLC (“Muir Law Firm”) to obtain the required information for the petition and to prepare the petition.
The Muir Law Firm filed the petition on June 11, 2021.

Discussion

37 C.F.R. § 5.25(a) states,

A petition for retroactive license under 35 U.S.C. 184 shall be presented in accordance with § 5.13 or § 5.14(a), and shall include:

(1)  	A listing of each of the foreign countries in which the unlicensed patent application material was filed,
(2) 	The dates on which the material was filed in each country,
(3) 	A verified statement (oath or declaration) containing:
(i) 	An averment that the subject matter in question was not under a secrecy order at the time it was filed aboard[sic], and that it is not currently under a secrecy order,
(ii) 	A showing that the license has been diligently sought after discovery of the proscribed foreign filing, and
(iii) 	An explanation of why the material was filed abroad through error without the required license under § 5.11 first having been obtained, and 
(4) 	The required fee (§ 1.17(g) of this chapter).

37 C.F.R. § 5.25(b) states,

The explanation in paragraph (a) of this section must include a showing of facts rather than a mere allegation of action through error. The showing of facts as to the nature of the error should include statements by those persons having personal knowledge of the acts regarding filing in a foreign country and should be accompanied by copies of any necessary supporting documents such as letters of transmittal or instructions for filing. The acts which are alleged to constitute error should cover the period leading up to and including each of the proscribed foreign filings. 
The petition fails to comply with the requirement set forth in 37 C.F.R. § 5.25(a)(3)(iii). Specifically, the petition fails to include an adequate explanation of why the material was filed abroad without the required license having been obtained.

37 C.F.R. § 5.25(b) requires “statements by those persons having personal knowledge of the acts regarding filing in a foreign country.”  Inventor Jang appears to have personal knowledge of facts surrounding the submission of the Korean application.  However, a statement by Jang has not been filed.  Any renewed petition filed in response to this decision should include a statement by Jang.  

37 C.F.R. § 5.25(b) indicates the showing of facts “should be accompanied by copes of any necessary supporting documents such as letters of transmittal or instructions for filing.”  The petition does not include a translation of the e-mail sent from Bae to Chung on May 10, 2017.  The petition also does not include a translation of the e-mail sent from Bae to Chung on July 20, 2017.  Any renewed petition filed in response to this decision should include a translation of the e-mails.

Any renewed petition should include one or more verified statements addressing the following questions:

(1)	What checks, if any, did the SeWon Patent Law Firm have in place to ensure that a foreign application is not filed when a foreign filing license is required by 35 U.S.C. § 184 and 37 C.F.R. § 5.11(a)?
(2)	If checks were in place, why was the procedure not followed in this instance?
(3)	If the foreign filing occurred despite the checks being followed, how did the checks fail to prevent the foreign filing?

In view of the prior discussion, the requirements in 37 C.F.R § 5.25 have not been fully   satisfied.  Therefore, the petition is DISMISSED.  Any renewed petition filed in response to   this decision must be filed within two months of the issuance date of this decision. Extensions of the two-month time period may be obtained under 37 C.F.R. § 1.136(a).  The renewed petition should be titled, “Renewed Petition under 37 C.F.R. § 5.25.” This is not a final agency action within the meaning of 5 U.S.C. § 704.

Further correspondence with respect to this matter may be submitted as follows:

By facsimile:	(571) 273-8300
		Attn: Office of Petitions

By Internet:	A request for reconsideration may be filed electronically using EFS Web.2 		 
	

By mail:	Mail Stop Petition
		Commissioner for Patents
		P.O. Box 1450
		Alexandria, VA  22313-1450

By hand:	U.S. Patent and Trademark Office
		Customer Service Window
		Randolph Building
		401 Dulany Street
		Alexandria, VA 22314

Telephone inquiries regarding this communication should be directed to Attorney Advisor Steven Brantley at (571) 272-3203.  


/ Ramesh Krishnamurthy /
Ramesh Krishnamurthy
Petitions Examiner 
Office of Petitions






    
        
            
        
            
    

    
        1 The Office notes the English translation of the e-mails translates the attorney’s name as Sangyu Guy Jeong.
        2 Document Code “RETR.LICENSE”, which has a document description of “Request for Retroactive Foreign Filing License,” should be used if the request for reconsideration is filed electronically.  See EFS-Web Document Description List at http://www.uspto.gov/patents-application-process/filing-online/efs-web-document-description-list.  General EFS Web information can be found at http://www.uspto.gov/patents/process/file/efs/index.jsp.